Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
The instant application is a CONTINUATION of USSN 15/915,637 which is allowed as US Patent No, 10,369,141. Applicant has requested that the instant application be converted to a  DIV. However, this has not occurred as MPEP 211.02(a) states that a request for a corrected receipt must be filed along with the new ADS.
Applicant’s reply dated 03/11/2022 has been received. Claims 44-53 and 59-79 are under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 44-52 and 64-68 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter in withdrawn in light of Applicant’s amendments and arguments. That inhibitors of sEH with an IC50 of less than about 10nM are synthetic. This is supported by Lee (2014, Food and Chemical Toxicology, 64:225-230), for example.

New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-48,53,59-63 and 70-79 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claims 44,45 and 47 have been amended to recite that the inhibitor of sEH has an IC50 of less than about 10nM.
The specification provides no implicit or explicit support for the context of the bolded clauses.  The specification has only provided support for wherein the IC50 is less than about 100 M (see page 3, lin 19).   Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1) The rejection of claims 44-46,49-53,59-60,64,66 and 67 under 35 U.S.C. § 103 as being unpatentable over Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603) is withdrawn as the claims now require the cell be an hiPSC-CM, which are not taught by Tang.
2) The rejection of claims 44-46,50-53,59,61-64,66 and 67 under 35 U.S.C. § 103 as being unpatentable over Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) and Sirish (PNAS, April 2013, 110:56618-5623; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603’; IDS) is withdrawn as the claims now require the cell be an hiPSC-CM, which are not taught by Tang. 
3) Claims 44-53 and 59-60 remain rejected and newly added claims 70-71 and 75-76 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126 (Suppl 1) S29-S37; IDS) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs (claim 68) into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach inclusion of an agent that increases the production or level of epoxygenated fatty acids with the cells to form a kit. 
However, Chiamvimonvat teaches methods for treatment of cardiomyopathy by administering to an individual in need thereof, a cis-epoxyeicosatrienoic acid (EET, an epoxygenated fatty acid as recited by claim 49-50), an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), or both (Abstract; para 7) via a coronary artery stent (claims 45-46; see para 7). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (claim 50-51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Regarding claim 53, Chiamvimonvat teaches that sEH inhibitors are known and of a variety of chemical structures, where derivatives in which the urea, carbamate, or amide pharmacophore (i.e., "pharmacophore" refers to the section of the structure of a ligand that binds to the sEH) is covalently bound to both an adamantane and to a 12 carbon chain dodecane are particularly useful as sEH inhibitors (paragraphs 59-74). Chiamvimonvat teaches the sEH inhibitor can be compound 950 (claims 59-60, 70-71 and 75-76). Inhibitors of sEH are known to increase the levels of epoxyeicosatrienoic acids (epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham.
Chiamvimonvat teaches that hypertrophic and dilated cardiomyopathy can be inhibited or even reversed, and atrial and ventricular arrhythmias can be inhibited, by the use of sEH inhibitors and that the effects of sEH inhibitors can be increased by also administering EETs, where the effects are at least additive over administering the two agents separately, and may be synergistic (paragraph 16). ). Chiamvimonvat teaches that EETs, which are epoxides of arachidonic acid, are known to be effectors of blood pressure, regulators of inflammation, and modulators of vascular permeability (paragraph 77).
Neither Tang nor Chiamvimonvat taught the cardiac stem cells and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Chiamvimonvat to the method of Kawamura with regard to the hiPSC-CMs. That is, it would have been obvious to one of ordinary skill in the art to co-administer the hipSC-CMs with the agents of Chiamvimonvat so that the patient can have anti-inflammatory agents that reverse or mitigate cardiomyopathy present within the patient at the time of introduction of the hiPSC-CMs. Agents such as EETs or sEH inhibitors provide an environment for the hiPSC-CMs that would increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Applicant argues findings of unexpected results that the hiPSC-CMs increased in engraftment when an sEH inhibitor was administered without immunosuppression. Applicant references Example 2. This argument is not persuasive. First, it is noted that the mouse infarct model used in Example 2 is a genetically immunodeficient NSG mouse. Second, Applicant does not provide evidence of what was unexpected. In an immunodeficient moue, it would be expected that the problems with immune rejection would be alleviated. As well, given the teachings of Chiamvimonvat supporting agents such as EETs and sEH inhibitors provide an environment for the hiPSC-CMs that would increase, improve and promote the transplanted cells. Furthermore, rebuttal, in this case, does require evidence because “attorney argument [is[ not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)

4) Claims 44,47-48, 50-53 and 61-63 remain rejected and newly added claims 70-79 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawamura (2012, Circulation, 126(Suppl 1) S29-S37; IDS) and Sirish (PNAS, April 2013, 110:56618-5623; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS).
Kawamura taught generation of hiPSC-CMs and transplantation of the hiPSC-CMs (claim 68) into porcine myocardial infarct models of ischemic cardiomyopathy. Transplantation significantly improved cardiac performance and attenuated left ventricle remodeling. The hiPSC-CMs were detectable in the hearts 8 weeks post-transplant. Kawamura teaches application of the cardiomyocytes as sheets (a patch as claimed in claims 47-48).
Kawamura does not teach a kit comprising the hiPSC-CMs with and agent that increases the production or level of epoxygenated fatty acids. 
However, Sirish teaches methods for treatment of cardiac fibrosis following myocardial infarction by administering to an individual in need thereof an inhibitor of soluble epoxide hydrolase (sEH; as recited in claim 52), which increases levels of epoxygenated fatty acids (claims 44), including epoxyeicosatrienoic acids (EETs; (claim 50-51). Inhibitors of sEH are known to increase the levels of (claim 51; epoxygenated fatty acids) which provides significant organ protection, including cardiac tissue as evidenced by Ingraham. 
Sirish uses the sEH TPPU, also known as inhibitor 18 or Compound 1770, meeting the limitations of claims 53,59,61-63,70,72-75 and 77-79.
Neither Kawamura nor Sirish taught the hiPSC-CMs and the agent together. However, in view of the above, it would have been within the purview of one of ordinary skill in the art to extend the type of administrations taught in Sirish to the method of Kawamura with regard to the hiPSC-CMs treatment. It would have been obvious to one of ordinary skill in the art to combine the two treatment types, i.e. combine the hiPSC-CMs with the TPPU agent of Sirish, so that the patient can have positive effects in preventing fibrosis following cardiomyopathy in combination with introduction of the hiPSC-CMs, both treating cardiomyopathy through separate mechanisms. The TPPU sEH inhibitor would provide an environment for the stem cells that increase, improve and promote the transplanted cells since the agents mitigate or improve the symptoms associated with cardiomyopathy. In using the cells and the agent together, the references teach the kit/stent/patch cells and the agent that increases the production of epoxygenated fatty acids.
Applicant argues findings of unexpected results that the hiPSC-CMs increased in engraftment when an sEH inhibitor was administered without immunosuppression. Applicant references Example 2. This argument is not persuasive. First, it is noted that the mouse infarct model used in Example 2 is a genetically immunodeficient NSG mouse. Second, Applicant does not provide evidence of what was unexpected. In an immunodeficient moue, it would be expected that the problems with immune rejection would be alleviated. As well, given the teachings of Sirish supporting agents such as EETs and sEH inhibitors provide an environment for the hiPSC-CMs that would increase, improve and promote the transplanted cells. Furthermore, rebuttal, in this case, does require evidence because “attorney argument [is[ not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)
5) The rejection of claims 44-53,59-60 and 64-65 under 35 U.S.C. § 103 as being unpatentable over Maureira (Journal of Biomedical Science, 2012, 19:1-11) and Chiamvimonvat (U.S. PGPUB 2009/0216318; IDS) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS) is withdrawn as the claims now require the cell be an hiPSC-CM, which are not taught by Maureira.
6) The rejection of claims 44,47,48,50-53,59,61-65 under 35 U.S.C. § 103 as being unpatentable over Maureira (Journal of Biomedical Science, 2012, 19:1-11) and Sirish (PNAS, April 2013, 110:56618-5623) as evidenced by Ingraham (2011, Current Medicinal Chemistry, 18:587-603; IDS) is withdrawn as the claims now require the cell be an hiPSC-CM, which are not taught by Maureira.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-53 and 59-63 remain rejected and newly added claims 70-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,369,141 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because in carrying out the claimed method of treatment using hiPSC-CMs and an agent that increases epoxygenated fatty acids, the kit is necessarily assembled. The kit would comprise hiPSC-CMs which are not generally thought of as stem cells, however, these cells are within the breadth of claim 68 of the instant application. Furthermore, it would have been obvious to substitute the hiPSC-CMs with cardiac stem cells as Tang (Exp Biol Med (Maywood). 2013 March ; 238(3): 294–300) taught cardiac stem cells and their use to treat cardiomyopathy through intracoronary infusion. It would have been obvious to substitute the cardiac stem cells of Tang with the hiPSC—CMs of the patented claims as Tang taught that cardiac stem cell therapy can fundamentally change the aapproach to treatment of end-stage heart failure. 
	Applicant has requested that the instant application be converted to a DIV. However, this has not occurred as MPEP 211.02(a) states that a request for a corrected receipt must be filed along with the new ADS.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632